In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2271

SYLVESTER E. WYNN,

Plaintiff-Appellant,

v.

DONNA SOUTHWARD, et al.,

Defendants-Appellees.


Appeal from the United States District Court
for the Northern District of Indiana, South Bend Division.
No. 3:00cv172RM--Robert L. Miller, Jr., Judge.

Argued March 7, 2001--Decided March 29, 2001
Opinion June 11, 2001/1



  Before Diane P. Wood, Evans, and Williams,
Circuit Judges.

  Per Curiam. Sylvester Wynn filed a
complaint pursuant to 42 U.S.C. sec. 1983
against the Indiana Department of
Corrections, the Indiana State Prison,
and two corrections officials, alleging
that his Eighth and Fourteenth Amendment
rights were violated when one of the
officials deliberately misplaced his
dentures and heart medication and a
second official later tried to conceal
the wrongdoing. The district court
dismissed the complaint sua sponte for
failure to state a Fourteenth Amendment
claim on which relief could be granted,
see 28 U.S.C. sec. 1915A, but did not
consider whether Wynn’s allegations were
sufficient to support an Eighth Amendment
claim. We affirm in part, vacate in part,
and remand for further proceedings.

I.   Background

  During the fall of 1999, Wynn was
incarcerated at Indiana State Prison at
Michigan City, Indiana. On September 1,
1999, he was moved from the general
prison population to the Isolation
Detention Unit ("IDU"). When Wynn
requested that he be allowed to take his
dentures with him to the IDU, a prison
official named Triggs informed Wynn that
he would pack Wynn’s personal property
during his shift on the morning of
September 2, 1999. Wynn’s signature
appears on a Segregation Property Form,
dated September 3, 1999, indicating that
he received the itemized property,
including a set of dentures.

  Notwithstanding his signature on the
property form, Wynn claimed after his
move to the IDU that he did not receive
all of his personal property, including,
among other things, his dentures and his
heart medication. He promptly initiated
grievance procedures. First, he filed a
grievance form on September 8, 1999,
requesting his heart medication,
dentures, and denture adhesive. On the
grievance form, Wynn stated that he
needed these items "immediately" and that
he had requested them from IDU officials
and Sergeant Donna Southward for a week,
but to no avail. As a result of not
having his medication, Wynn stated
further, his heart had been "fluttering"
and he warned that he might begin to
experience "heavy chest pains" if he did
not resume taking his medication. Also on
September 8, Wynn submitted an interview
request form concerning his dentures and
other personal hygiene items that he said
he did not receive. The bottom of the
interview form contains what appears to
be an official notation concerning Wynn’s
signature on the September 3, 1999
Segregation Property Form: "To Sgt.
Southward per O/C Scott: Please note the
date of 9-3-99 that Mr. Wynn signed for
his property."

  In his form complaint,/2 Wynn alleged
that he was still without his dentures,
and as a result has suffered bleeding,
headaches, inability to chew his food,
humiliation, shame, and "disfigurement."
Apparently suggesting that Southward
forged his signature on the Segregation
Property Form, Wynn alleged that the
notation on the interview form is
evidence that Southward "committed
forgery" concerning his missing dentures.
Wynn alleged that, as a result of the
officers’ deliberate misplacement of his
dentures, subsequent forgeries and
falsification of property records, and
disregard of his requests for his
dentures, he suffered cruel and unusual
punishment in violation of the Eighth
Amendment and was deprived of his
property without due process in violation
of the Fourteenth Amendment. Wynn focused
his complaint primarily on the injuries
resulting from the loss of his dentures,
but he also referenced a 1998 lawsuit
involving claims that prison officials
were deliberately indifferent to his
heart condition. In addition, Wynn
attached to his complaint the interview
form and grievance form describing his
requests for his heart medication and the
harmful effects of the lapse in
medication.

  The district court, addressing some but
not all of Wynn’s claims, dismissed the
complaint sua sponte under 28 U.S.C. sec.
1915A for failure to state a claim. With
regard to Wynn’s Fourteenth Amendment
claims, the district court found that
because the Indiana Tort Claims Act,
Indiana Code sec. 34-13-3-1 et seq.,
provided an adequate post-deprivation
remedy to redress the accidental or
intentional deprivation of his property,
his sec. 1983 claim was barred by the
United States Supreme Court’s decisions
in Parratt v. Taylor, 451 U.S. 527
(1981), overruled in part on other
grounds, Daniels v. Williams, 474 U.S.
327 (1986), and Hudson v. Palmer, 468
U.S. 517 (1984). The district court
dismissed the complaint without
addressing Wynn’s Eighth Amendment
claims.

II.   Analysis

  This court reviews de novo the district
court’s dismissal of a complaint pursuant
to sec. 1915A. See Sanders v. Sheahan,
198 F.3d 626, 626 (7th Cir. 1999). We
accept all well-pleaded facts alleged in
the complaint as true and draw all
inferences in Wynn’s favor. See DeWalt v.
Carter, 224 F.3d 607, 612 (7th Cir.
2000). The district court properly
dismissed Wynn’s complaint for failure to
state a claim only if "no relief could be
granted ’under any set of facts that
could be proved consistent with the allegations.’"
Nance v. Vieregge, 147 F.3d 589, 590 (7th
Cir. 1998) (quoting Hishon v. King &
Spalding, 467 U.S. 69, 73 (1984)). In
addition, because Wynn filed his
complaint without the assistance of
counsel, we construe his complaint
liberally. See Hudson v. McHugh, 148 F.3d
859, 864 (7th Cir. 1998).
  A.   Immunity

  In its April 27, 2000 dismissal order,
the district court found that Wynn did
not bring his action against a "defendant
who is immune from a suit for money
damages." Although the parties do not
mention it, this finding is erroneous
because the Eleventh Amendment, which
precludes a citizen from suing a state
for money damages in federal court
without the state’s consent, bars Wynn’s
claims against the Indiana State Prison
and the Indiana Department of
Corrections, both state agencies. See
Higgins v. Mississippi, 217 F.3d 951, 953
(7th Cir. 2000). This principle also
applies to suits for money damages
against state officials in their official
capacities; thus, to the extent that Wynn
sues Southward and Triggs in their
official capacities, those claims are
similarly barred. See Gossmeyer v.
McDonald, 128 F.3d 481, 487 (7th Cir.
1997). Accordingly, Wynn is precluded
from asserting claims against the Indiana
State Prison, Indiana Department of
Corrections, and Southward and Triggs in
their official capacities.

  Wynn does not specify whether he sued
the officers in their official or
individual capacities. His omission of
the phrase "individual capacity,"
however, does not necessarily render this
solely an official capacity suit. See
Hill v. Shelander, 924 F.2d 1370, 1373
(7th Cir. 1991); see also Miller v.
Smith, 220 F.3d 491, 494 (7th Cir. 2000)
(rejecting presumption that sec. 1983
plaintiffs who fail to designate whether
defendant is sued in individual or
official capacity intended official
capacity suit). Wynn does not allege, for
instance, that an official policy or
custom violated his constitutional
rights; he does not even mention any
official custom or policy. See Miller,
220 F.3d at 494. Rather, he complains
specifically about the unconstitutional
acts of two officials: Triggs’ packing
and misplacing his dentures and heart
medication, Southward’s deliberate
falsification of prison documents, and
both officials’ disregard of his requests
for redress. Furthermore, his request for
punitive damages suggests an intent to
sue the officers in their individual
capacities. See Hill, 924 F.2d at 1374.
Considering these factors in light of
Wynn’s pro se status, we conclude that
Wynn may assert claims against Southward
and Triggs in their individual
capacities. See id. at 1373.


  B.   Fourteenth Amendment Claims

  The district court properly dismissed
Wynn’s Fourteenth Amendment claims for
deprivation or destruction of personal
property. The officers’ acts did not
deprive Wynn of life, liberty or property
protected by the Fourteenth Amendment,
see Daniels, 474 U.S. at 330-31 (holding
that negligent act by state official
cannot deprive individual of life,
liberty or property under the Fourteenth
Amendment), even if those acts were
intentional, see Hudson, 468 U.S. at 533
(holding that intentional deprivation of
property does not violate due process so
long as adequate state post-deprivation
remedies are available). Wynn has an
adequate post-deprivation remedy in the
Indiana Tort Claims Act, and no more
process was due. See Wilson v. Civil Town
of Clayton, Indiana, 839 F.2d 375, 383
(7th Cir. 1988) (holding that Indiana
Tort Claims Act provides prisoners with
adequate post-deprivation remedies for
lost property). Accordingly, we affirm
the district court’s dismissal of Wynn’s
Fourteenth Amendment claims.


  C.   Eighth Amendment Claims

  Unfortunately, the district court did
not address Wynn’s claims that the
conduct of Triggs and Southward
constituted deliberate indifference to
his serious medical needs. Prison
officials’ conduct demonstrating
deliberate indifference to serious
medical needs of prisoners constitutes
the "’unnecessary and wanton infliction
of pain’" and violates the Eighth
Amendment’s prohibition of cruel and
unusual punishment. Estelle v. Gamble,
429 U.S. 97, 104 (1976) (quoting Gregg v.
Georgia, 428 U.S. 153, 182-83 (1976));
Garvin v. Armstrong, 236 F.3d 896, 898
(7th Cir. 2001). To state an Eighth
Amendment claim, a prisoner must show
that (1) he had a serious medical need,
and (2) the defendants were deliberately
indifferent to it. See Garvin, 236 F.3d
at 898. An objectively serious medical
need is "’one that has been diagnosed by
a physician as mandating treatment or one
that is so obvious that even a lay person
would easily recognize the necessity for
a doctor’s attention.’" Zentmyer v.
Kendall County, Illinois, 220 F.3d 805,
810 (7th Cir. 2000) (quoting Gutierrez v.
Peters, 111 F.3d 1364, 1373 (7th Cir.
1997)). Deliberate indifference entails
more than "mere negligence," Farmer v.
Brennan, 511 U.S. 825, 836 (1994), and
requires the prisoner to show that the
prison official was subjectively aware of
the prisoner’s serious medical needs and
disregarded an excessive risk that a lack
of treatment posed to the prisoner’s
health or safety. Id. at 837; Zentmyer,
220 F.3d at 811.


   1.   Dentures

  Wynn has established the first prong of
a deliberate indifference claim with
respect to his dentures. Indeed,
"[d]ental care is one of the most
important medical needs of inmates."
Ramos v. Lamm, 639 F.2d 559, 576 (10th
Cir. 1980). Wynn alleges that he has been
unable to chew his food without his
dentures, significantly impeding his
ability to eat, and that he has suffered
bleeding, headaches, and "disfigurement."
These allegations are sufficient to
demonstrate that Wynn has a serious
medical need for his dentures. See Cooper
v. Schriro, 189 F.3d 781, 783-84 (8th
Cir. 1999) (reversing dismissal of
complaint where prisoner alleged
defendants refused to treat his decayed
and cracked teeth); Chance v. Armstrong,
143 F.3d 698, 703 (2d Cir. 1998)
(reversing dismissal of complaint where
prisoner alleged extreme pain,
deterioration of teeth and inability to
eat properly); Hunt v. Dental Dep’t, 865
F.2d 198, 200 (9th Cir. 1989) (reversing
grant of summary judgment for defendants
where prisoner alleged that prison’s
refusal to replace his lost dentures led
to bleeding and infected gums, brittle
teeth and pain due to his inability to
eat properly).

  Although it is a closer question whether
Triggs and Southward knew of and
deliberately disregarded Wynn’s dental
needs, at this stage it does not appear
"beyond doubt" that Wynn (whose pro se
pleadings deserve liberal construction)
can prove no set of facts consistent with
his complaint that would entitle him to
relief. Hishon, 467 U.S. at 73. None of
Wynn’s allegations rules out the
possibility that Triggs and Southward
acted deliberately, so his complaint
should not have been dismissed even if it
is more likely that their acts
constituted negligence. See Nance, 147
F.3d at 590 (explaining that court must
await summary judgment before determining
that prison officials more likely than
not acted deliberately). His allegations
sufficiently put Triggs and Southward on
notice of his Eighth Amendment claim as
to his dentures, and that is all he must
do at this stage. See DeWalt, 224 F.3d at
612; see also Donald v. Cook County
Sheriff’s Dep’t, 95 F.3d 548, 555 (7th
Cir. 1996) (allegations that prisoner
begged to keep medication, officers
responded rudely, and prisoner suffered
serious medical complications due to lack
of medication stated Eighth Amendment
claim). Accordingly, the district court
erred in dismissing Wynn’s Eighth
Amendment claim with respect to his
dentures. At a minimum, the court should
have given him leave to amend his
complaint. See Donald, 95 F.3d at 554-56;
Fed. R. Civ. P. 15(a).


   2.   Heart Medication

  Wynn also alleges facts sufficient to
state an Eighth Amendment claim as to his
heart medication. In the grievance form,
which, as an attachment to the complaint,
is effectively incorporated as part of
the complaint, see Fed. R. Civ. P. 10(c),
Wynn states that he repeatedly told
prison officials that he needed his heart
medication "immediately," that the
officials did not respond to his
requests, that he made two written
requests to Southward for his medication,
that his heart had been "fluttering" due
to the lapse in medication, and that he
risked "heavy chest pains" if he did not
resume taking his medication. These
allegations adequately state an Eighth
Amendment claim that the officers were
deliberately indifferent to Wynn’s
serious medical need for his heart
medication. See Ralston v. McGovern, 167
F.3d 1160, 1162 (7th Cir. 1999)
(reversing grant of summary judgment for
defendants where prison official deliber
ately refused to administer prescribed
pain medication); Donald, 95 F.3d at 555
(reversing dismissal of Eighth Amendment
claim where prisoner alleged two-day
deprivation of heart medication resulted
in heart attack and hospitalization).

III.   Conclusion

  We AFFIRM the dismissal of all claims
against the Indiana State Prison and the
Indiana Department of Corrections, all
claims against Triggs and Southward in
their official capacities, and Wynn’s
Fourteenth Amendment claims. We VACATE the
dismissal of Wynn’s Eighth Amendment
claims against Triggs and Southward in
their individual capacities and REMAND to
the district court for further
proceedings consistent with this order.

FOOTNOTES

/1 Pursuant to Circuit Rule 53, this opinion was
originally issued as an unpublished order on
March 29, 2001. The court, upon request of the
parties, issues this decision as an opinion.

/2 Wynn submitted his original handwritten complaint
on March 14, 2000. In compliance with the dis-
trict court’s order for a more definite state-
ment, Wynn resubmitted his complaint on April 12,
2000 on the district court’s standard form for
sec. 1983 actions.